—Judgment unanimously affirmed with costs. Memorandum: We find no basis to disturb Supreme Court’s apportionment of the disputed land between the parties. That apportionment comports with the general rule that, where, as here, an individual wrongfully fills in the public water opposite the property of an upland owner, the upland owner’s property still extends to the water line and the filled-in frontage becomes the property of the upland owner (see, 1 Warren’s Weed, New York Real Property, Accretion, § 2.06 [4th ed]; see also, Steers v City of Brooklyn, 101 NY 51; In re Hutchinson Riv. Parkway Extension, 14 NYS2d 692, mod on other grounds 260 App Div 999, affd 285 NY 587). (Appeal from Judgment of Supreme Court, Wayne County, Strobridge, J. — RPAPL article 15.) Present— Callahan, J. P., Pine, Balio, Lawton and Doerr, JJ.